20-31055-hcm Doc#131 Filed 05/28/21 Entered 05/28/21 11:36:10 Main Document Pg 1 of
                                        18
20-31055-hcm Doc#131 Filed 05/28/21 Entered 05/28/21 11:36:10 Main Document Pg 2 of
                                        18
20-31055-hcm Doc#131 Filed 05/28/21 Entered 05/28/21 11:36:10 Main Document Pg 3 of
                                        18
20-31055-hcm Doc#131 Filed 05/28/21 Entered 05/28/21 11:36:10 Main Document Pg 4 of
                                        18
20-31055-hcm Doc#131 Filed 05/28/21 Entered 05/28/21 11:36:10 Main Document Pg 5 of
                                        18
20-31055-hcm Doc#131 Filed 05/28/21 Entered 05/28/21 11:36:10 Main Document Pg 6 of
                                        18
20-31055-hcm Doc#131 Filed 05/28/21 Entered 05/28/21 11:36:10 Main Document Pg 7 of
                                        18
20-31055-hcm Doc#131 Filed 05/28/21 Entered 05/28/21 11:36:10 Main Document Pg 8 of
                                        18
20-31055-hcm Doc#131 Filed 05/28/21 Entered 05/28/21 11:36:10 Main Document Pg 9 of
                                        18
20-31055-hcm Doc#131 Filed 05/28/21 Entered 05/28/21 11:36:10 Main Document Pg 10
                                      of 18
20-31055-hcm Doc#131 Filed 05/28/21 Entered 05/28/21 11:36:10 Main Document Pg 11
                                      of 18
20-31055-hcm Doc#131 Filed 05/28/21 Entered 05/28/21 11:36:10 Main Document Pg 12
                                      of 18
20-31055-hcm Doc#131 Filed 05/28/21 Entered 05/28/21 11:36:10 Main Document Pg 13
                                      of 18
20-31055-hcm Doc#131 Filed 05/28/21 Entered 05/28/21 11:36:10 Main Document Pg 14
                                      of 18
20-31055-hcm Doc#131 Filed 05/28/21 Entered 05/28/21 11:36:10 Main Document Pg 15
                                      of 18
20-31055-hcm Doc#131 Filed 05/28/21 Entered 05/28/21 11:36:10 Main Document Pg 16
                                      of 18
20-31055-hcm Doc#131 Filed 05/28/21 Entered 05/28/21 11:36:10 Main Document Pg 17
                                      of 18
20-31055-hcm Doc#131 Filed 05/28/21 Entered 05/28/21 11:36:10 Main Document Pg 18
                                      of 18
